FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                               APR 222009
                                                                                NANCY MAYER WHITTINGTON. CLERK
                                                                                      U.S. DISTRICT COURT
Cheryl Gwinnell-Kennedy,                        )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No.      09 U737    t


                                                )
U.S. Government Judiciary et at.,               )
                                                )
                Defendants.                     )


                                   MEMORANDUM OPINION

        This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application to proceed in

forma pauperis and dismiss the complaint.

        Plaintiff, Cheryl Gwinnell-Kennedy, brings this civil RICO suit against the "U.S.

Government Judiciary," President Barack Obama, Attorney General Eric Holder, all members of

the U.S. Senate Judiciary Committee, Senators Charles Schumer and Diane Feinstein as

individuals, New York's Attorney General Andrew Cuomo, judges and various officials

connected with the Ulster County (New York) court and district attorney's office, the Nassau

County (New York) Bar Association, several other attorneys, Safeguard Properties of Ohio,

Chase Home Finance, and the chairperson of the New York Third Judicial Department

Committee on Professional Standards, among others. Compl. at 1-2. Making repeated

references to identity theft, the complaint relates a series of events that are fairly

incomprehensible in toto, except that it appears that plaintiff has lost her dwelling, and that her

complaints to authorities of wrong-doing have met with no action that plaintiff finds satisfactory.
Plaintiff does not allege facts sufficient to state a civil RICO claim against any ofthe parties

identified. As relief, "Plaintiff now requests the sum of $50 million for the disgusting violation

to her rights, liberties, and life from organized crime of the judicial segment of government and

the harm perpetrated by these disgusting sociopaths in this court and agencies. How this crime

occurs coming from California shows the corruption of the judiciary and all Judicial agencies."

Id. at 14-15.

        This complaint presents precisely the sort of incoherent, "fantastic or delusional

scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328 (1989). Accordingly,

this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of

frivolous complaints). An appropriate order accompanies this memorandum opinion.




                                                -2-